Citation Nr: 1441611	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred for private emergency transportation services on November 27, 2010.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating action by the Agency of Original Jurisdiction (AOJ), the Department of Veterans Affairs (VA) North Florida/South Georgia Health System.

In February 2014, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On November 27, 2010 after the Veteran experienced weakness, syncope, and dizziness while showering, his wife contacted the Marion County Fire Rescue for ambulance services.  The Marion County Fire Rescue transported him to the West Marion Community Hospital for emergency treatment.  That same day, after he was stabilized, Marion County Fire Rescue transferred the Veteran to the VA Medical Center in Gainesville, Florida.  The Veteran contends that he is entitled to reimbursement for unauthorized medical expenses incurred from the Marion County Fire Rescue for ambulance services.  

The total amount charged for transporting the Veteran from his residence to the West Marion Community Hospital is $602.50.  The total amount charged for transporting the Veteran from the West Marion Community Hospital to VAMC is $731.00.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions.  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  There is no indication from the record, nor has the Veteran alleged, that he meet any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.  
Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002 (2013).  To be eligible for reimbursement for emergency transportation under this authority the Veteran has to satisfy several conditions, including payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C.A. § 1725 for emergency treatment if death had not occurred before emergency treatment could be provided).

The Board remanded this matter in February 2014 in part because the claims file at that time did not show any records of treatment at West Marion Community Hospital from November 27, 2010, which are relevant to making that determination.  The Board directed the records should be obtained and associated with the claims file by asking the Veteran to complete a VA Form 21-4142, which would authorize VA to obtain the West Marion Community Hospital.  If the records could not be obtained, the Board directed the AOJ to notify the Veteran in accordance with 38 C.F.R. § 3.159(c).  Essentially, this regulation directs that if VA should be unsuccessful in a records request after two attempts, the Veteran should be notified in writing about the lack of success and that he or she should then attempt to obtain records and/or submit any records in the Veteran's possession.  The remand finally stated that after providing the Veteran with notice, the Veteran should have an opportunity to respond by providing the records himself.

After the Board's remand, there is no indication the AOJ provided a VA Form 21-4142 to the Veteran.  Further, the supplemental statement of the case (SSOC) does indicate that the AOJ sent two faxes to West Marion Community Hospital (or its corporate successor) without a response.  The file does not contain copies of what was faxed to the hospital.  Therefore, it is unknown to the Board if it was a VA Form 21-4142, or just a letter requesting copies of the records without an authorization by the Veteran to allow the hospital to provide copies to VA.  Further, it also appears that the Veteran was never notified before the SSOC of VA's unsuccessful attempt and given the opportunity to provide the records himself.  

In short, the AOJ did not comply with the Board's February 2014 remand directives.  Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  

Finally, it is not clear to the Board if the AOJ on remand applied the February 2010 amendment to 38 U.S.C.A. § 1725 that allows VA to pay the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  See Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) ).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date. Id. at (c)(1).  Upon remand, the AOJ should determine if, after applying the February 2010 amendment, the Veteran is entitled to reimbursement for any amount not covered by Medicare Part A or Part B.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of the West Marion Community Hospital.  Copies of the notification to the Veteran and the VA Form 21-4142 must be associated with the file

Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B) , the AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2013).  All efforts to obtain these records must be in writing and documented in the file.  If, after making two reasonable efforts to obtain these records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completing the above development, including providing the Veteran with notice and a reasonable time to respond to any unsuccessful development, and any other development deemed necessary, readjudicate the issue on appeal.  In readjudicating the appeal, the AOJ must apply the February 2010 amendment to 38 U.S.C.A. § 1725 VA to that allows the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  See Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) ).  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



